ORDER
PER CURIAM.
Whereas a majority of the court are of the opinion that the various relevant statutory provisions, construed in. relation one to the other, especially in view of the physical location of the Mall in the Metropolitan area of the District of Columbia, do not afford authority to the appellee Universal Interpretive Shuttle Corporation validly to engage in such transportation for hire in the Mall area as is contemplated by the contract between the Secretary of the Interior and appellee dated March 17,1967, more fully described in the complaint, without a certificate of public convenience and necessity issued by the Washington Metropolitan Area Transit Commission authorizing such transportation, and
Whereas it is deemed that the interests of the parties and of the public would be better served by this prompt disposition of the appeals rather than to delay decision pending the formulation and issuance of elaborating opinions, though each member of the court reserves the right to file later, in opinion or statement form, his more detailed reasons for his position,
The order of the District Court of the 1st day of May, 1967, dismissing the complaint and denying the petition for injunction and declaratory relief is reversed, and the cause is remanded so that appropriate further proceedings and relief consistent with this order may be granted.
It is so ordered.
SPOTTSWOOD W. ROBINSON, III, Circuit Judge, being of opinion the order of the District Court should be affirmed, dissents.